BROWN, Senior Circuit Judge:
Willie Sims filed this action pursuant to 42 U.S.C. § 1983 alleging that he was unlawfully suspended from government employment for exercising his First Amendment rights. He sued his employer, Metropolitan Dade County, and three supervisory employees of Dade County, Joaquin Avino, Ari Sosa, and Lloyd Major, in their individual and official capacities. Avino, Sosa, and Major, exclusively in their individual capacities, moved for summary judgment based on qualified immunity. The district court denied the motion without prejudice to the Defendants’ right to reassert the defense at trial. Avino, Sosa, and Major now appeal, in their individual capacities, from the district court’s denial of their motion for summary judgment. For the following reasons, we reverse the order of the district court and remand for resolution of the remaining claims asserted by Sims.
I. FACTS
Willie Sims is a Black man who, for more than ten years, has worked for the Dade County Department of Community Affairs (the “Department”), which serves the Greater Miami, Florida area. The Department’s function is to foster mutual understanding and tolerance among all of Miami’s ethnic groups. As a former member and coordinator of the Department’s Crisis *1232Prevention and Response Team, and as a current member of the Department’s Office of Black Affairs, Sims’ position requires that he investigate concerns of the Miami community’s various ethnic groups and attempt to ease the tensions among such groups. His job requires that he work to promote harmonious community relations.
During 1984, Sims became a preacher. By 1989, he had become a pastor, and he currently serves in that capacity for the Greater New Faith Missionary Baptist Church. In his capacity as pastor, Sims ministers to the spiritual and, he alleges, the secular needs of his congregation. During his sermons, he sometimes comments upon current nonreligious issues of concern to his parishioners and to members of the Black community in general. In his capacity as a pastor and a citizen, Sims occasionally has made remarks that his supervisors at the Department felt were inappropriate in view of his position with the Department.
During July of 1988, Dr. Aristides Sosa, Sims’ superior in the Department, counseled Sims after Sims publicly complained about what he perceived to be the Metro-Dade Police Department’s racially discriminatory practices. In the early part of the summer of 1990, racial tensions mounted in. Miami after the perceived snubbing of Nelson Mandela during his visit to the United States. At a community meeting called to discuss the situation, Miami Mayor Xavier Suarez indicated that Mandela was not honored with a key to Miami because of Mandela’s support for Fidel Castro. Upon hearing this, Sims called Mayor Suarez an “idiot,” a description he later repeated on the radio. Sosa again counseled Sims for his contentious remarks.
After the Mandela incident and in reaction thereto, segments of the Black community commenced a boycott. Sims made the statements that gave rise to this action during a December 16, 1990 sermon. Sims contends that he made the following remarks while discussing the boycott:
We are now entering the second phase of the boycott known as “Rediscovering Black Miami.” You should not spend your money with any business that does not hire Blacks or who have [sic] not shown any sensitivity toward us in the past and you should support Black businesses or those who have a history of hiring Blacks. Sometimes we are made to feel like foreigners in our own homeland because of the way Spanish is spoken in many of our public facilities and businesses, such as restaurants, that we frequent.
The Defendants contend that Sims said he felt like a “foreigner in my own land,” that he was “frustrated at having to speak Spanish in Miami, especially in restaurants,” and that it was time for Blacks to stop doing business with White and Hispanic establishments.
Sims’ statements, as reported in Spanish in the El Nuevo Herald,1 infuriated members of the Hispanic community. County Manager Joaquin Avino directed Sosa to conduct an investigation of Sims’ comments and to take disciplinary action if appropriate. Sims, Sosa, and Lloyd Major, Assistant Director of the Department of Community Affairs, met and discussed the statements. Sims contended that the Department had no right to control what he said from his pulpit. As he later told reporters, “I’m appalled that in America we would question what a clergyman would say from his pulpit_ [I]n my pulpit ... I’m large and I’m in charge.” Noting that Sims previously had been counseled to control his off-duty speech, Sosa and Major imposed a three-day suspension, without pay, for the remarks. They also offered to help Sims obtain a transfer to another County position that would not limit his speech, but Sims declined the offer.
In response to the three-day suspension, Sims brought this action under 42 U.S.C. § 1983. He alleged that his suspension, *1233for comments made while he was off-duty and in the pulpit, violated his rights to freedom of speech and religion under the First and Fourteenth Amendments.2 After taking Sims’ deposition, Avino, Sosa, and Major, in their individual capacities, moved for summary judgment based on qualified immunity. The district court, without elaboration, denied the motion, “without prejudice to the individual Defendants’ right to reassert a defense of qüalified immunity at the trial of this cause.” Avino, Sosa, and Major brought this appeal.
II. DISCUSSION
The Defendants appeal from an order denying a motion for summary judgment based on qualified immunity. To the extent that an order denying summary judgment based on qualified immunity turns on an issue of law, it is an appealable order. See Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S.Ct. 2806, 2817-18, 86 L.Ed.2d 411, 427 (1985). Because our jurisdiction over such an order is limited to issues of law, we review de novo. See Hutton v. Strickland, 919 F.2d 1531, 1536 (11th Cir.1990).
A.
As noted supra, the district court denied the Defendants’ motion for .summary judgment “without prejudice to the individual Defendants’ right to reassert a defense of qualified immunity at the trial of this cause.” Both sides contend that the court’s ruling constituted error, although they dispute the appropriate remedial measures.
The Defendants point out that, by denying their motion without prejudice, the district court failed to resolve the qualified immunity issue prior to trial. They contend that the qualified immunity defense should provide them with more than a defense against monetary liability; it should shield them from the burdens of pretrial preparation and trial. The district court, they point out, effectively deferred its ruling upon the issue until trial. At a minimum, they conclude, we should remand the case to the district court for a resolution of the qualified immunity issue prior to the completion of pretrial discovery and trial.
Sims responds that the district court, in effect, made a final ruling on the motion for summary judgment. The district court’s error, he contends, lies in its “suggestion” that the Defendants may reassert the defense, based on the record, at trial. Sims contends, therefore, that the “without prejudice” language should be ignored because, under established law, the Defendants cannot do what the ruling apparently would allow them to do.
The American Civil Liberties Union (“A.C.L.U.”), as amicus curiae, contends that the district court máy properly deny, without prejudice, a motion for summary judgment based on qualified immunity. It concludes that this court should proceed to the merits of the First Amendment issue.
Qualified immunity is an immunity from suit and is effectively lost if a case is erroneously permitted to go to trial. See Mitchell, 472 U.S. at 526, 105 S.Ct. at 2815-16. The denial of a motion for summary judgment based on qualified immunity implies one of two possible conclusions: (1) taking the official’s version of the facts as true, the district court concluded that the official’s actions violated clearly established law; or (2) assuming the plaintiffs version of the facts to be true, the district court concluded that the official’s alleged actions violated clearly established law. See Ansley v. Heinrich, 925 F.2d 1339, 1348 (11th Cir.1991).
Under the first conclusion, nothing in the subsequent course of the district court’s proceedings could alter its holding. Under the second conclusion, however, unresolved factual issues may prevent the early disposition of the defense. Thus, under the second conclusion, a district court may be forced to deny a pretrial motion for summary judgment and decide the issue on a motion for directed verdict. Cf Warren v. Dwyer, 906 F.2d 70, 76 (2d Cir.), cert. de*1234nied, — U.S. -, 111 S.Ct. 431, 112 L.Ed.2d 414 (1990). In such a situation, it would be appropriate to deny a motion for summary judgment “without prejudice.”
This court previously has noted that qualified immunity presents a question of law for the court to decide, preferably on pretrial motions. See Ansley, 925 F.2d at 1348. It also has noted that the issue should not be submitted to the jury. See id. None of these admonitions, however, are inconsistent with the district court’s action in this case. Implicit in the district court’s order is a conclusion that, although Sims’ allegations suffice to survive a motion for summary judgment, he may be unable to adduce sufficient evidence to survive a motion for a directed verdict based on qualified immunity.
This court concludes that, if the district court had been correct in denying the Defendants’ motion for summary judgment, it would not have been error to allow the Defendants to reassert the qualified immunity contention during the trial.
B.
Before we determine whether the First Amendment prohibits the Department’s punishment of Sims, we must address Sims’ contention that several genuine issues of material fact render summary judgment based on qualified immunity inappropriate. See Rich v. Dollar, 841 F.2d 1558, 1562 (11th Cir.1988) (one who claims qualified immunity must establish that no genuine issues of material fact exist). We address each issue individually.
1. The Content of Sims’ Statement
As noted supra, there is some dispute over the exact wording of Sims’ December 16, 1990 remarks. The Defendants note that a newspaper reported Sims to have said that he felt like a “foreigner in my own land,” that he was “frustrated at having to speak Spanish in Miami, especially in restaurants,” and that it was time for black citizens to stop doing business with white and Hispanic establishments. The Defendants contend that what Sims alleges he said, or even what he in fact said, is not determinative. They contend that the version of Sims’ comments that appeared in the media controls because the media provided the defendants with their initial impressions of Sims’ comments.
Regardless of what Sims said, or what he contends he said, it is undisputed that the Defendants based their decision on the El Nuevo Herald version of his statements. The relevant question then, for purposes of this litigation, is neither what Sims says he said nor what he in fact said. The relevant question is whether reasonable persons in the Defendants’ positions could have believed that their action did not violate clearly established law. See Harlow v. Fitzgerald, 457 U.S. 800, 816-18, 102 S.Ct. 2727, 2737-38, 73 L.Ed.2d 396, 409-11 (1982).
The Defendants became aware of Sims remarks when they received complaints. Upon further investigation, they learned that Sims contended that he was misquoted and that his remarks were slightly different from the version reported in the El Nuevo Herald. Sims admitted that he said “sometimes we are made to feel like foreigners in our own homeland because of the way Spanish is spoken in many of our public facilities and businesses, such as restaurants, that we frequent.” Rejecting Sims’ version and accepting the El Nuevo Herald version of Sims’ comments, the Defendants decided to take disciplinary action. After considering the ineffectiveness of their previous counseling sessions, the Defendants imposed a three-day suspension.
The Defendants were aware of the dispute over the exact words of Sims’ statement at the time they imposed discipline. After investigating the incident, they decided to accept the newspaper version. Significantly, Sims does not contend that the Defendants deprived him of procedural due process during their investigation of his conduct and imposition of discipline. The law does not require omniscience of the Defendants in their investigation of employee conduct; it requires only that their investigation be thorough enough to support a reasonable person’s conclusion that action based thereon would not violate clearly established law. Because Sims al*1235leges no shortcomings with respect to the Defendants’ investigation, the constitutionality of their decision to impose discipline must be measured against the version of Sims’ statements upon which they relied.
2.The Cause of Sims’ Suspension
Sims next contends that there exists a genuine issue of material fact with respect to the cause of his three-day suspension. He asserts that, although the Defendants claim that they suspended him for all of his prior misconduct, they, in fact, suspended him solely for his December 16, 1990 sermon. This dispute, according to Sims, presents a genuine issue of material fact.
Although the Defendants note Sims’ pri- or actions and statements, they candidly admit that this latest disciplinary action arose solely from Sims’ December 16, 1990 statements. It is apparent that the Defendants considered the prior actions and statements only to determine the severity of the appropriate sanction, which is not an issue in this case. No factual dispute, material or otherwise, exists. The disciplinary action arose from Sims’ December 16, 1990 statements.
3.The Racially Divisive Nature of Sims’ Statements
Sims next contends that there is a dispute about the nature of his statements. He contends that the statements should not have been considered racially or ethnically divisive, derogatory, or insulting. The resolution of this case, however, does not depend upon whether the statements should have been considered racially divisive, derogatory, or insulting. It depends only upon whether an objectively reasonable official could believe that the statements were inflammatory. We conclude that a reasonable person could find the statements inflammatory, as the defendants did.3
4.The Impact of Sims’ Remarks upon His Ability to Contribute to the Fulfillment of the Department’s Mission
Sims next contends that there is a dispute about whether the statements diminished his ability to perform his job. The relevant question, however, is not whether the statements, in fact, diminished Sims’ ability to perform his job, but whether a reasonable official might think, as the Defendants thought, that the statements diminished both Sims’ and the Department’s credibility among members of the Hispanic community. We conclude that a reasonable official could believe that the statements diminished Sims’ ability to perform his job and the Department’s ability to accomplish its purpose.
5.The Cause of the Furor Among Members of the Hispanic Community
Sims finally contends that there is a dispute over the cause of the furor in the Hispanic community. He contends that the furor arose from the misreported version of his remarks. The actual cause of the furor in the Hispanic community, however, bears little relevance to the constitutionality of the Defendants’ imposition of discipline. The key is whether a reasonable person in the Defendants’ positions could have believed, as the Defendants believed, that Sims’ remarks infuriated members of the Hispanic community. We conclude that such a reasonable person could have held such a belief.
C.
Having concluded that no genuine issues of material fact exist, this court must address the merits of the qualified immunity issue. The doctrine of qualified immunity arises from the need to afford public officials some measure of protection from personal liability in their performance of discretionary duties. Cf. Gregoire v. Biddle, 177 F.2d 579, 581 (2d Cir.1949) (discussing the need for official immunity), *1236cert. denied, 339 U.S. 949, 70 S.Ct. 803, 94 L.Ed. 1363 (1950). The Supreme Court frequently has considered the exact scope of the protection that should be afforded state officials whose duties require the exercise of discretion. See Scheuer v. Rhodes, 416 U.S. 232, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974); Harlow, 457 U.S. at 800, 102 S.Ct. at 2727; Anderson v. Creighton, 483 U.S. 635, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987); Seigert v. Gilley, — U.S.-, 111 S.Ct. 1789, 114 L.Ed.2d 277 (1991). The current doctrine covers the state official’s discretionary actions with the cloak of qualified immunity so long as the official’s actions do not violate clearly established rights of which a reasonable person would have known. See Harlow, 457 U.S. at 817-18, 102 S.Ct. at 2737-38. This standard requires a two-step analysis to determine whether qualified immunity entitles an official to summary judgment. We must determine (1) whether the official established that he or she acted within the scope of discretionary authority when the allegedly wrongful acts occurred, and (2) whether the plaintiff demonstrated that the official’s actions violated clearly established rights. See Davis v. Locke, 936 F.2d 1208, 1213 (11th Cir.1991).
1. The Scope of the Defendants’ Discretionary Authority
Sims concedes that the Defendants were acting within the scope of their discretionary authority. The A.C.L.U., however, contends that the Defendants acted outside the scope of their discretionary authority when they disciplined Sims. It submits that, because Sims alleges that he was punished for exercising his First Amendment rights, that allegation necessarily implies that the Defendants acted beyond the scope of their discretionary authority. Stated differently, the A.C.L.U. contends that any time a government official violates clearly established law he acts beyond the scope of his discretionary authority.
The A.C.L.U.’s position is untenable. It merely equates the question of whether the defendants acted lawfully with the question of whether they acted within the scope of their discretion. The issues are distinct.
“A government official proves that he acted within the purview of his discretionary authority by showing ‘objective circumstances which would compel the conclusion that his actions were undertaken pursuant to the performance of his duties and within the scope of his authority.’ ” Hutton, 919 F.2d at 1537 (quoting Rich, 841 F.2d at 1564). As supervisory employees of the Department, the Defendants’ duties included the consideration of complaints about the conduct of Department employees, such as Sims, and the administration of discipline, when appropriate. There is no contention that the three-day suspension imposed upon Sims exceeded the scope of the Defendants’ authority to administer disciplinary measures. The Defendants successfully established that they acted within the scope of their discretionary authority.
2. Sims’ Clearly Established Rights
The dispositive question, then, becomes whether a reasonable person would have concluded that the Defendants’ actions violated Sims’ clearly established rights under the First Amendment. Sims contends that the First Amendment protects his right to make the remarks he made from the pulpit. The issue, however, is whether the First Amendment protects from disciplinary action Sims’ interest in government employment. It is clear that the First Amendment does not provide a right to continued government employment in a capacity that is inconsistent with, and undermined by, one’s off-duty expressive conduct. Cf L. Tribe, American Constitutional Law § 12-26 at 1018 (2d ed.) (“[Tjhose associational rights that are demonstrably incompatible with the mission of a given public agency or calling may be forbidden — not on a theory that public servants lose their constitutional rights when they assume government duty, but on a theory that such rights cannot be defined independent of the contexts in which they are asserted.”). Stated more simply, one who cheers for the robbers has no right to ride with the police. Rankin v. McPher*1237son, 483 U.S. 378, 394, 107 S.Ct. 2891, 2902, 97 L.Ed.2d 315, 330 (1987) (Scalia, J., dissenting).
The Supreme Court previously has considered the scope of First Amendment protection provided to public employees’ interest in public employment. This court has summarized the Supreme Court’s seminal Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968), holding as follows:
A determination whether a public employer has improperly sanctioned an employee on the basis of the employee’s speech requires “a balance between the interest of the [employee], as a citizen, in commenting upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.”
Kurtz v. Vickrey, 855 F.2d 723, 726 (11th Cir.1988) (quoting Pickering, 391 U.S. at 568, 88 S.Ct. at 1734-35); see also Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983). This court also has recognized the difficult position of the public employer, which must decide whether to take disciplinary action without the aid of a bright-line standard to measure the constitutionality of its conduct. “Because no bright line standard puts the reasonable public employer on notice of a constitutional violation, the employer is entitled to immunity except in the extraordinary case where Pickering balancing would lead to the inevitable conclusion that the discharge of the employee was unlawful.” Dartland v. Metropolitan Dade County, 866 F.2d 1321, 1323 (11th Cir.1989).
a. Sims’ Interest in His Statements
“Whether an employee’s speech addresses a matter of public concern must be determined by the content, form, and context of a given statement, as revealed by the whole record.” Connick, 461 U.S. at 147-48, 103 S.Ct. at 1690. The Defendants concede that Sims’ statements related to matters of public concern. Sims made his statements from the pulpit, during the course of a sermon. Sims’ statements, made in the context of the City’s refusal to honor Nelson Mandela, regarding the consequent Black boycott of certain businesses and the impropriety of speaking Spanish in public establishments, address matters of public concern in Miami.
b. The Department’s Interest, as an Employer, in Promoting the Efficiency of Its Services
Our conclusion that Sims’ remarks addressed matters of public concern, however, does not dispose of the qualified immunity issue. Only if Sims’ interest in his homiletics clearly outweighs the Department’s interest can Sims’ claim survive the Defendants’ motion for summary judgment based on qualified immunity. This court views the nature of Sims’ employment with the Department as crucial to the determination of the balance. It must, therefore, consider the Department’s interest in disciplining Sims for his speech. Pertinent considerations include whether Sims’ statements impede the performance of the speaker’s duties or interfere with the regular operation of the enterprise. See Rankin, 483 U.S. at 388, 107 S.Ct. at 2899.
[I]n weighing the State’s interest in [disciplining] an employee based on any claim that the content of a statement made by the employee somehow undermines the mission of the public employer, some attention must be paid to the responsibilities of the employee within the agency. The burden of caution employees bear with respect to the words they speak will vary with the extent , of authority and public accountability the employee’s role entails. Where ... an employee serves no confidential, policy-making, or public contact role, the danger to the agency’s successful functioning from that employee’s private speech is minimal.
Id. at 390-91, 107 S.Ct. at 2900. Conversely, when the employee serves in a sensitive capacity that requires extensive public contact, the employee’s private speech may pose a substantial danger to the agency’s successful functioning.
The Department has a compelling interest in the accomplishment of its mission— *1238the avoidance of urban violence by fostering understanding and tolerance among all of Miami’s ethnic groups. Additionally, Sims serves in a sensitive capacity that requires extensive public contact, and his statements pose a substantial danger to the Department’s successful accomplishment of its mission. Sims admits that his position requires him to move through the community to build rapport, to ease mounting pressures before they erupt into violence, and to provide access to the County government. Furthermore, although the amount of Spanish spoken in public places may offend Sims, members of Miami’s Hispanic community might justifiably object to efforts to curb the use of Spanish in public places. Curbs on the use of Spanish would force many Spanish-speaking Miamians to contend with the same sort of language barrier that Sims bemoans. Members of the Hispanic community understandably would be loathe to discuss their disputes and grievances with a Department whose employees have publicly noted their opposition to the use of Spanish in public places.
The Department apparently believes that the avoidance of the racial and cultural resentment and the resulting riots that have plagued Miami requires a Department that maintains its credibility among all of the constituent groups of multi-ethnic Miami. The Department’s core purpose is to foster harmony among all of the different segments of Miami’s diverse community. Sims’ statements, by alienating some segments of Miami’s community, undermine the Department’s ability to accomplish that purpose. The First Amendment does not require that Sims be allowed to continue his weekday employment drenching the fires of racial animosity for the Department while he fans those flames during his weekend sermons.
This court emphasizes that it is only the particular nature of Sims’ job, the mission of the Department, and the inconsistency therewith of Sims’ statements that place Sims’ complaint beyond the protective scope of the First Amendment.
III. CONCLUSION
For the foregoing reasons, we REVERSE the district court's denial of the motions of the individual-capacity defendants, Avino, Sosa, and Major, for summary judgment based on qualified immunity. We REMAND this case to the district court for resolution of the other claims asserted by Sims.

. Sims contends that the El Nuevo Herald misquoted him. It reported the version of Sims’ remarks that the Defendants now assert.


. Although Sims mentions his freedom of religion, he makes no religion-based arguments. This court, therefore, does not consider any free-exercise-based arguments.


. We note that Sims contends only that the statements were not, in fact, inflammatory. We would face a different question if Sims contended that the Defendants did not believe that the statements were inflammatory.